Citation Nr: 1236032	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease, claimed as secondary to service-connected residuals of bilateral hammertoe surgery.  

2.  Entitlement to service connection for a total right hip replacement, claimed as secondary to service-connected residuals of bilateral hammertoe surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1964 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Board denied entitlement to service connection for a left hip disability and a bilateral knee disability.  The remaining issues on appeal - entitlement to service connection for a low back disability and a total right hip replacement - were remanded to the RO for additional evidentiary development.  In November 2011, the Board again remanded the matter for additional evidentiary development.  

For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for right hip and low back disabilities, secondary to his service-connected residuals of bilateral hammertoe surgery.  Specifically, he contends that he developed an altered gait as a result of his bilateral foot disability which caused or contributed to his current degenerative disc disease of the lumbar spine and his total right hip replacement.  In support of his contentions, the appellant has submitted excerpts from the Mayo Clinic's website and elsewhere on the internet indicating that an altered gait can cause problems with other joints.

In connection with his claim, the appellant underwent a VA medical examination in August 2009.  The examiner, however, indicated that he could not state whether there was a relationship between the appellant's right hip and low back disabilities and his service-connected foot surgery residuals without resorting to speculation.  This prompted a remand for clarification.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  If not, it is the Board's duty to remand for further development.').

The appellant again underwent VA medical examination in July 2011.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's current lumbar spine disability was unrelated to back pain in service.  The examiner further concluded that it was unlikely that appellant's current lumbar spine and hip conditions were causally related to or aggravated by his foot surgery.  Unfortunately, however, the examiner failed to provide find a rationale for the opinions provided, prompting another remand for the purposes of obtaining an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that absent a rationale, a medical opinion is of limited probative value).  

In its November 2011 remand, the Board explained that a rationale was critical in this case, given the appellant's contentions to the effect that his altered gait from his service connected foot disability had caused his current back and right hip disabilities coupled with the medical literature he had submitted in support of his theory of entitlement.  The Board explained that in order to be adequate, the requested medical opinion would have to specifically address whether the altered gait from the appellant's service connected bilateral foot disability caused or aggravated his current lumbar spine and right hip disabilities.  

On remand, the RO requested clarification of the July 2011 VA medical examination report.  In a December 2011 addendum, the VA examiner indicated that based on the appellant's symptoms and a review of the record, he was unable to make a direct connection between surgery for hammertoes and the subsequent development of right hip and lumbar spine disabilities.  He indicated, however, that because he was not provided with a copy of the medical literature submitted by the appellant, he was unable to comment on the appellant's theory of entitlement.  No further opinion or rationale was provided.  Under these circumstances, another remand for clarification is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to obtain an adequate VA medical opinion regarding the etiology of the appellant's current lumbar spine disability and his total right hip replacement.  The claims file must be provided to the VA physician for review.  

After reviewing the record, and conducting a physical examination of the appellant if deemed necessary, the physician should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the appellant's current lumbar spine disability and/or right hip disability were caused by his service-connected residuals of bilateral hammertoe surgery.

The physician should also offer a separate opinion as to whether it is at least as likely as not that either disability was aggravated beyond its natural progression by the service connected residuals of bilateral hammertoe surgery.

The physician must give a complete rationale for each opinion provided.  This means explaining the reasons for the opinions and not simply referring back to the examination findings.  The rationale should specifically address the effect of an altered gait caused by the bilateral hammertoe surgery on the lumbar spine or right hip.  The medical literature submitted by the appellant (which is currently associated with the claims folder) must be specifically addressed.  The physician is also advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

2.  After the development requested above has been completed, and after conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


